Exhibit 10.19

NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE

THIS NINTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE, is made and entered
into as of November 1, 2006 by and among (i) each of the parties identified on
the signature page hereof as landlord (collectively, “Landlord”), and (ii) FIVE
STAR QUALITY CARE TRUST, a Maryland business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain Third Amendment to Second Amended and Restated
Lease Agreement, dated as of December 30, 2005, that certain Letter Agreement,
dated as of March 13, 2006, that certain Fifth Amendment to Second Amended and
Restated Lease Agreement, dated as of September 1, 2006, that certain Sixth
Amendment to Second Amended and Restated Lease Agreement, dated as of October 1,
2006, that certain Seventh Amendment to Second Amended and Restated Lease
Agreement, dated as of October 1, 2006, and that certain Eighth Amendment to
Second Amended and Restated Lease, dated as of November 1, 2006 (as so amended,
the “Consolidated Lease”), Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in the
Consolidated Lease), all as more particularly described in the Consolidated
Lease; and

WHEREAS, Landlord and Tenant now wish to terminate the Consolidated Lease with
respect to those certain premises, known as Clifton Healthcare Center and Health
Center of Greater Waterbury, both as more particularly described on Exhibits A-1
and A-2 attached hereto (together, the “Terminated Premises”) and to amend the
Consolidated Lease, subject to and upon the terms and conditions hereinafter
provided;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Tenant represents and warrants that Tenant has not assigned the
Consolidated Lease with respect to the Terminated Premises or sublet all or any
portion of the Terminated

 


--------------------------------------------------------------------------------


 

Premises or otherwise granted the right to occupy all or any portion of the
Terminated Premises to any person or entity, other than pursuant to that certain
Sublease Agreement dated as of December 31, 2001, by and between Tenant and Five
Star Quality Care-CT, LLC (“Subtenant”), as amended by that certain Letter
Agreement dated as of March 1, 2004, by and between Tenant and certain
Affiliates of Five Star Quality Care, Inc., including Subtenant, which Sublease
Agreement is being terminated by that certain Termination of Sublease Agreement
of even date herewith, by and between Tenant and Subtenant.

2.             Effective as of the date hereof, the Consolidated Lease is
terminated with respect to the Terminated Premises and no party shall have any
further rights or liabilities thereunder with respect to the Terminated
Premises, except those rights and liabilities which by their terms survive
termination of the Consolidated Lease.

3.             The definition of “Minimum Rent” set forth in Section 1.69 of the
Consolidated Lease is hereby amended by deleting the existing definition and
inserting the following in place thereof:

“Minimum Rent. The definition “Minimum Rent” shall mean Thirty-Eight Million
Eight Hundred Sixty Thousand Four Hundred Ninety-Nine Dollars ($38,860,499) per
annum.

4.             Exhibit A-16 and A-17 of the Consolidated Lease are amended by
deleting them in their entirety and inserting “[INTENTIONALLY DELETED]” in each
place.

5.             As partially terminated and amended hereby, the Consolidated
Lease is hereby ratified and confirmed.

[SIGNATURE PAGES FOLLOW]

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Ninth Amendment to
Second Amended and Restated Lease to be duly executed, as a sealed instrument,
as of the date first set forth above.

 

LANDLORD:

 

 

 

 

 

ELLICOTT CITY LAND I LLC, ELLICOTT CITY LAND II LLC, HRES2 PROPERTIES TRUST, SNH
CHS PROPERTIES TRUST, SPTIHS PROPERTIES TRUST, SPT-MICHIGAN TRUST, SPTMNR
PROPERTIES TRUST, SNH/LTA PROPERTIES TRUST, and SNH/LTA PROPERTIES GA LLC

 

 



By:

/s/ John R. Hoadley

 

 

 

Name: John R. Hoadley

 

 

Title: Treasurer and CFO

 

 

of each of the foregoing entities

 

 

 

 

TENANT:

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 



By:

/s/ Bruce J. Mackey Jr

 

 

 

Name: Bruce J. Mackey Jr.

 

 

Title: Treasurer, Chief Financial Officer

 

 

and Assistant Secretary

 


--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

EXHIBIT A-1

EXHIBIT A-2

 


--------------------------------------------------------------------------------